Citation Nr: 9915378	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.   94-42 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of post-
operative fusion, L4-S5 with spondylolisthesis, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	To be determined


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


INTRODUCTION

The appellant had active service from January 1975 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the 
Department of Veterans' Appeals (VA) Regional Office in 
Atlanta, Georgia, which confirmed a 40 percent rating for 
service connection for residuals of postoperative fusion L4-
S5 with spondylolisthesis.  

During the course of the appeal, the claim file was 
transferred to the New Orleans, Louisiana Regional Office 
(RO) and that RO maintains jurisdiction over the appeal.

At the hearing on appeal, the appellant claimed service 
connection for sexual dysfunction secondary to his back 
condition.  This issue has not been adjudicated, and is 
referred to the RO for appropriate action. Keller v. Brown, 6 
Vet. App. 157 (1994).


REMAND

The appellant's last VA examination was in April 1994.  
Because the last VA examination was more than 5 years ago, 
the Board cannot adequately determine the current status of 
the back disability.

The appellant's claims folder indicates that he is currently 
represented by the Georgia Department of Veterans Service.  
However, it appears that he may no longer reside in Atlanta, 
Georgia, but New Orleans, Louisiana.  His representation 
should be clarified.

Accordingly, this case is remanded to the RO for the 
following development:

1.  The RO should ask the appellant to 
identify current sources of treatment for 
his back.  All such records should be 
obtained by the RO.

2.  The RO should inform the appellant 
that if he continues to reside outside 
the state of Georgia, he is no longer 
represented by the Georgia Department of 
Veterans Services.  The RO should take 
the necessary steps to provide him with 
any further representation if he so 
desires.

3.  The RO should schedule the appellant 
for VA examination, to include orthopedic 
and neurologic evaluations, for the 
purpose of determining the nature and 
severity of his residuals of post-
operative fusion, L4-S5 with 
spondylolisthesis.  The claims file 
should be made available to the examiner.  
In addition to addressing the range of 
motion, the examiner is required to 
specifically address whether there is 
functional loss due to weakness, excess 
fatigability, incoordination, pain or 
pain on movement.  DeLuca v. Brown, Vet. 
App. 202 (1995) (medical examination must 
comply with requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 which, in 
addition to the schedular criteria, 
require the examiner to express opinion 
on whether pain could significantly limit 
functional ability on motion during use 
with acute flare-ups of disability and in 
terms of the degree of additional range-
of-motion loss due to weakened movement, 
excess fatigability, or incoordination).  
The examination should also specify all 
symptomatology associated with the back 
disability.

The appellant should be given adequate 
notice of the requested examination that 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder. 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefit sought is not 
granted, the appellant and any 
representative should be provided a 
Supplemental Statement of the Case.  The 
case should then be returned to the Board 
after completion of the usual 
adjudication procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







